                      Case 1:20-cr-00309-AJN Document 17
                                                      16 Filed 07/02/20 Page 1 of 1
                                                      U.S. Department of Justice

                                                                   United States Attorney                                      7/2/20
                                                                   Southern District of New York
                                                                   The Silvio J. Mollo Building
                                                                   One Saint Andrew’s Plaza
                                                                   New York, New York 10007



                                                                   July 2, 2020
                                                                                                   SO ORDERED 7/2/20
           BY ECF
           Hon. Alison J. Nathan
           United States District Judge
           Southern District of New York
           40 Foley Square                                                                        Alison J. Nathan, U.S.D.J.
           New York, New York 10007

                        Re:     United States v. Cortez Fowlkes, 20 Cr. 309 (AJN)

           Dear Judge Nathan:

                   The Government respectfully submits this letter in response to the Court’s July 1, 2020
           Order directing the parties to propose dates for an initial scheduling conference in this matter. The
           parties are available for an initial scheduling conference on July 13, July 14, or July 16, 2020. The
           Government also respectfully requests, with the defendant’s consent, that time be excluded in this
           matter until July 16, 2020. The exclusion of time would allow the Government to produce
           discovery, defense counsel to review discovery with the defendant, and for the parties to discuss a
           pre-trial disposition in this case.

An initial scheduling conference is hereby scheduled
for July 23, 2020 at 11 a.m. The Court finds that the              Respectfully submitted,
ends of justice are served by the exclusion of time
and outweigh the best interest of the public and the               AUDREY STRAUSS
Defendant in a speedy trial, because doing so will                 Acting United States Attorney
allow the Government to produce discovery, defense
counsel to review discovery with the defendant, and
for the parties to discuss a pre-trial disposition in this   By:
case. Time is therefore excluded under the                         Mitzi S. Steiner
Speedy Trial Act, 8 U.S.C. § 3161 (h)(7)(A), from                  Assistant United States Attorney
the date of this Memo Endorsement until July 23,                   (212) 637-2284
2020.
SO ORDERED.

           CC: Julia Gatto, Federal Defenders of New York
